I am inclined to the view that the case mainly is one in equity. Whether a case is one at law or in equity is chiefly determined by the character of the pleadings. The plaintiff in a first count alleged that he was the owner and in possession of a particularly described parcel of land; that he since 1910, and at the commencement of the action, was also the owner of an easement or right of way over a particularly described parcel of land of the defendants; that for more than twenty years prior to the commencement of the action he and his predecessors in interest continously, uninterruptedly, openly, exclusively, adversely, and under claim of right, and with the knowledge and acquiescence and without objection of the defendants, used the right of way, describing in detail the use made thereof; that the defendants, claiming to be the exclusive owners of the roadway and of the land over which it extended, in February, 1930, without right, obstructed the right of way by building and maintaining a fence across it, thereby depriving the plaintff of the use thereof; and that the plantiff was the owner of, and entitled to the use of, the right of way for passage on foot, by truck, automobile, and by team for all general purposes. *Page 522 
The foregoing allegations by reference were repeated in a second count, and wherein it also was alleged that in February, 1930, and before the commencement of the action and continuously thereafter, the defendants wrongfully obstructed, and continued to obstruct, the right of way by building and maintaining a fence across it, thereby preventing the plaintiff from using and enjoying the right of way, and that the defendants threaten and intend to continue to so maintain the obstruction, to plaintiff's damage in the sum of $200.
The prayer was that the defendants be required to set forth the nature of their claim, and that all adverse claims of the defendants be determined by decree of court, and that it be adjudged and decreed that the plaintiff is the owner of, and entitled to the use of, the right of way; that the defendants be debarred and enjoined from asserting any claim in or to the right of way as against the plaintiff; that he be awarded damages in the sum of $200 and costs, and for such further and other relief as "may seem meet and just in the premises."
The answer was a general denial, putting in issue all the material allegations of the complaint, except the building and maintaining of the fence across the alleged right of way, which the defendants denied was wrongful, and alleged that they with lawful right so to do constructed and maintained the fence upon their own land in and to which plaintiff had no right, title, or interest. By way of counterclaim, the defendants further alleged that they were the owners and in possession of the parcel of land described in the complaint and over which the plaintiff claimed and asserted the right of way; that he had no right, title, or interest in or to any part of such tract of land, and that his alleged claim of a right of way was wrongful, and that he had no right, title, or interest whatsoever therein. The prayer of the defendants was a dismissal of the complaint, and that they on their counterclaim be adjudged the absolute owners of the lands over which the right of way was *Page 523 
claimed, that the plaintiff has no estate, right, title, or interest therein, and that he and all persons claiming under or through him be perpetually enjoined from asserting any. A reply was filed putting in issue the allegations of the counterclaim.
Thus, as is seen, the gravamen of plaintiff's action was one to quiet title or a right to an alleged ownership or interest in a right of way acquired as alleged by prescription and adverse usage over lands of the defendants; by the counterclaim, to quiet title in the defendants to the lands stripped of all asserted claims and alleged rights of the plaintiff; and each demanding injunctive relief against the other. The alleged right asserted by the plaintiff is an adverse holding under color of title or claim in and to real property or an interest therein which by this action he sought to have quieted in him. That the right so asserted by the plaintiff is an interest in lands may not be doubted. 19 C.J. 862 et seq. It is an asserted permanent interest in land of another with the right to enter at all times and enjoy it. 19 C.J. 871.
The action thus is one within the statute, Comp. Laws Utah 1917, § 7247, relating to actions to quiet title, and in accordance therewith "an action may be brought by any person against another who claims an estate or interest in real property adverse to him, for the purpose of determining such adverse claim"; and comes within our constitutional provision, article 8, § 19, that "there shall be but one form of civil action, and law and equity may be administered in the same action." In Wey v.Salt Lake City, 35 Utah 504, 101 P. 381, we held that, by reason of the statute, the ancient jurisdiction of courts of equity with respect to suits to quiet title and to determine adverse claims was enlarged.
The matter in hand is therefore to be considered in view of the statute and of the Constitution, and is not to be determined upon principles and forms of common-law courts and rules and practice of equity prior to the Reformed Code of Procedure, and where prior thereto matters of law and equity were not administered in the same action and where *Page 524 
legal rights were required to be determined in a law court and the equitable rights and relief in the Chancery Court; nor is the matter to be considered and determined by decisions of jurisdictions which still adhere to the distinction between law courts and equity courts as it existed prior to the adoption of the Reformed Code of Procedure first adopted in New York in 1848 and followed in nearly all of the Western states, including Utah.
In 4 Pomeroy, Equity Jurisprudence (4th Ed.) 1396, the author says that the equity jurisdiction to quiet title, independent of statute, was only invoked by a plaintiff in possession, holding the legal title, when successive actions at law had failed, or when many persons asserted equitable titles against the plaintiff in possession holding the legal or an equitable title, but that "the action has been greatly extended by statute, and in many states is the ordinary mode of trying disputed titles." In the section following the author further says that "the action may be brought against one or more claimants without regard to the interest or title — legal or equitable — which he or the plaintiff may hold."
The same doctrine is held in Pomeroy, Code Remedies (5th Ed.) § 266, wherein the author says that "the action (to quiet title) has, however, been greatly extended by statute, especially in the Western States, and is there an ordinary means of trying a disputed title between two opposite claimants," and that the possessor of land, "without waiting for any proceeding, legal or equitable, to be instituted against him, may take the initiative, and, by commencing an equitable action, may compel his adversaries to come into court, assert their titles, and have the controversy put to rest in a single judgment." Such view follows from the further statement of the author at section 16, wherein is considered the question of a combination by a plaintiff of legal and equitable primary rights and of legal and equitable remedies in one action, and where the author states that under the former system a legal primary right when invaded could *Page 525 
only be redressed by an action at law, and that a legal judgment alone was possible, while an equitable primary right was to be redressed or protected in an equity suit and by equitable remedy, and that the union or combination of the two classes either wholly or partially in one action was unknown, unless permitted by some express statute; but the new system permitted and encouraged such a union and combination, for one of its elementary notions was that all possible disputes or controversies arising out of, or connected with, the same subject-matter or transaction, should be settled in a single judicial action. In the next section the author further states that, when the plaintiff is clothed with primary rights, both legal and equitable, growing out of the same cause of action or the same transaction, and is entitled to an equitable remedy, and also to further legal remedy based upon the supposition that the equitable relief is granted, and he sets forth in his complaint the facts which support each class of rights and which show that he is entitled to each kind of remedy, and demands a judgment awarding both species of relief, the action will be sustained to its full extent in the form thus adopted.
Pertinent also to the matter in hand is the statement in 9 Cal. Jur. § 3, that:
"Convenient as was the common-law action under the ancient practice for the determination of title to land, in this state where equity and law are administered in the same forum and under a single pleading, where an action to quiet title or to determine conflicting claims to real estate may be brought indifferently by one in or out of possession, the utility of such an action no longer exists," and that "there appears to be a growing tendency to abandon the action entirely in favor of the statutory action to quiet title."
Thus in states as here permitting a combination or union of both legal and equitable primary rights and legal and equitable remedies in one action, and where statutory actions to quiet title have been extended or enlarged to determine adverse claims to an estate or interest in real property, it follows, and as stated in 1 Pomeroy, Equity Jurisprudence *Page 526 
(4th Ed.) § 231, that, "where a court of equity has obtained jurisdiction over some portion or feature of a controversy, it may, and will in general, proceed to decide the whole issues, and to award complete relief, although the rights of the parties are strictly legal, and the final remedy granted is of the kind which might be conferred by a court of law." To that effect are the cases in this jurisdiction. Kinsman v. Utah Gas  Coke Co.,53 Utah 10, 177 P. 418, Madsen v. Bonneville IrrigationDist., 65 Utah 571, 239 P. 781, and Trenchard v. Reay70 Utah 19, 257 P. 1046.
I am not unmindful of statements in texts to the effect that a court of law is the proper court to determine the existence or nonexistence of an easement (7 Standard Encyc. of Procedure, 955) and that in an action for obstructing an alleged private way, whether the way is public or private, is a question for the jury (19 C.J. 1004), but it will be noticed that in the main the cases cited in support of the text are from jurisdictions where the reformed procedure and the rule of a union or combination in one action of primary rights and of legal remedies at law and of equitable relief do not prevail, or where the reformed procedure is not as fully followed as it is in many of the Western states, including Utah. The same observation may be made as to the statement in 51 C.J. 136, that:
"In many jurisdictions statutes have been enacted authorizing actions to be maintained for the determination of adverse claims and to quiet title. Such statutes are enabling acts, and the proceeding thereunder is not usually regarded as a special proceeding, but is an action, equitable in its nature, and governed by the rules pertaining to suits in equity, except where the statute directs otherwise. Under some statutes, however, the action is an action at law, while under others it may be either an equitable action or an action at law, depending on the issues involved; if the issues tendered are equitable the proceeding is one in equity, but where no equitable rights are set up by either party, or where the answer sets up an equitable defense but seeks no equitable relief, the action is one at law governed by the ordinary rules applicable to actions at law."
So, too, in 10 R.C.L. 347, that: *Page 527 
"While it may be incorrect to say that the determination of title to real estate is without the scope of the general jurisdiction of a court of equity, it is undoubtedly true that a court of equity will not ordinarily entertain a bill solely for the purpose of establishing the title of a party to real estate, or for the recovery of possession thereof, as these objects can generally be accomplished by an action of ejectment at law."
But that, as it seems to me, is taken care of by our constitutional provision, and by our statute relating to actions to quiet title heretofore referred to for the purpose of determining adverse claims to estate or interest in real property, and which, as has been seen, is now the ordinary mode of determining disputed titles and controversies with respect thereto. So too in reading and citing cases proper attention must also be given to the character of the issues involved, whether merely questions of law, such as trespass on real property or of an interest therein with resulting damages, without involving equity or equitable principles. But here, as has been seen, the gravamen of the action is one brought by the plaintiff against the defendants to determine adverse claims to an estate or interest in real property and to quiet title thereto and for injunctive relief, and where sufficient facts are alleged involving primary rights, both legal and equitable, arising out of the same subject-matter or transaction and entitling the plaintiff to equitable relief. I therefore am of the opinion that the court properly denied the plaintiff a trial by jury. *Page 528